Citation Nr: 1328403	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESSES AT HEARING ON APPEAL

Appellant and Ms. W.
ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from May 1976 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2008 and in April 
2008 of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In August 2010 and October 2012, the Board remanded the 
claims currently on appeal for further development.  

While on appeal in a rating decision in January 2013, the RO 
granted service connection for left knee disability.

The claim of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have been present during military service, is unrelated to 
an injury, disease or event during service and is not caused 
by or made worse by medication for the service-connected 
varicose veins.

2.  Tinnitus was not affirmatively shown to have been 
present during military service, is unrelated to an injury, 
disease or event during service and is not caused by or made 
worse by medication for the service-connected varicose 
veins.




3.  A right knee disability was not affirmatively shown to 
have been present during military service, is unrelated to 
an injury, disease or event during service and is not caused 
by or made worse by the service-connected varicose veins or 
left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability on a direct basis and as secondary 
to service-connected varicose veins have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2012).

2.  The criteria for service connection for tinnitus on a 
direct basis and as secondary to service-connected varicose 
veins have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

3.  The criteria for service connection for a right knee 
disability on a direct basis and as secondary to service-
connected varicose veins or left knee disabilities have not 
been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letters 
dated in May 2007 and February 2008.  As for the content and 
the timing of the VCAA notice, the document complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (identifying the document that 
satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim).  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records and records 
from the Social Security Administration.

The Veteran was afforded VA examinations in July 2008, 
January 2011, December 2012 and April 2013.  As the reports 
of the VA examinations are based on a review of the 
Veteran's history and described the current findings in 
sufficient detail so that the Board's review is a fully 
informed one, the examinations reports are adequate to 
decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007) (an examination is considered adequate 
when it is based on consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes 
that no further assistance to the Veteran in developing the 
facts pertinent to the claims is required to comply with the 
duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there 
is a disability resulting from personal injury suffered or 
disease contracted in line of duty in active military 
service, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty in active military 
service.  38 U.S.C.A. § 1131.  




Generally, to establish a right to compensation for a 
present disability, a Veteran must show: (1) a present 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service, also referred to as the "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed.Cir. 2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a). 

Service connection for certain chronic disorders, such as 
arthritis and sensorineural hearing loss, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  



A claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that 
pertinent to service.  Hensley, 5 Vet. App. at 159-60.

Evidentiary Standards

VA must give due consideration to all pertinent lay and 
medical evidence in a case where a veteran is seeking 
service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or 
medical evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility 
and from the weight of the evidence.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed 
by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007).

When the evidence is admissible, the Board must then 
determine whether the evidence is credible.  "Credible 
evidence" is that which is plausible or capable of being 
believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the 
determination of credibility is a finding of fact to be made 
by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must 
determine the weight or probative value of the admissible 
evidence, that is, does the evidence tend to prove a 
material fact.  Washington v. Nicholson, 19 Vet. App. 362, 
369 (2005).  If the evidence is not credible, the evidence 
has no probative value. 





When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

Hearing Loss and Tinnitus

The Veteran asserts that his bilateral hearing loss and 
tinnitus began during service as a result of noise exposure 
from driving 5 and 10 ton trucks and firing howitzers, guns, 
and grenade launchers.  

The service treatment records show that on the enlistment 
audiogram in May 1976, the decibel threshold at 500 Hz was 
25 in the right ear and 25 in the left ear at 4000 Hz.  In 
July 1977, the decibel threshold at 500 Hz was 25 in the 
right ear.  The decibel thresholds for the remainder of the 
audiometric findings, including on separation examination in 
1980, were 20 decibels or below at the tested frequencies.

On VA examination in July 2008, the VA examiner expressed 
the opinion that it was less likely as not that the current 
bilateral hearing loss and tinnitus were related to service, 
because audiometric results on enlistment, during service, 
and on separation examination were normal and tinnitus was 
not observed by the Veteran until after service.  

The Veteran was afforded another VA examination in December 
2012, which considered the Board's request for another 
opinion and the facts specified by the Board in the remand 
directive.  The Veteran was diagnosed as having 
sensorineural hearing loss and tinnitus.  The VA examiner 
expressed the opinion that bilateral hearing loss was not at 
least as likely as not caused or a result of an event in 
service and considered the Veteran's inservice hearing 
screenings dated May 1976, July 1977, March 1978, April 
1979, and February 1980.  



The VA examiner also expressed the opinion that tinnitus was 
a symptom of hearing loss and it was less likely than not 
caused by or a result of military noise exposure.  The 
examiner considered the Veteran's differing statements that 
he noticed his tinnitus in either 1982 or 1983 and that he 
noticed his tinnitus about 15 years ago, which would be 17 
years following service, and concluded that both accounts 
placed the onset of tinnitus after separation.  

The VA examiner provided definitive opinions that the 
Veteran's current bilateral hearing loss and tinnitus were 
not related to active service.  The examiner provided 
rationale and cited to specific evidence in the file as 
support for the opinion.  The opinion was based upon review 
of the claim file and a physical examination, and is found 
to be persuasive.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

The evidence also does not show that the Veteran was 
diagnosed with bilateral hearing loss within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.

In addition, there is no competent medical evidence of 
record showing that the Veteran's bilateral hearing loss and 
tinnitus had their onset during active service or is related 
to any in-service disease or injury.  Private and VA medical 
treatment records regarding bilateral hearing loss and 
tinnitus make no mention of any link between the conditions 
and service.  The Veteran's service treatment records do 
show some hearing impairment during service; however, there 
were no significant threshold shifts recorded and the 
hearing impairment did not amount to hearing loss under 
38 C.F.R. § 3.385.  

To the extent the Veteran asserts that bilateral hearing 
loss and tinnitus are associated with service, the Veteran 
as a lay person is competent to offer an opinion on a simple 
medical condition.  




Whether there is a causal relationship or nexus between 
bilateral hearing loss and tinnitus and service is not a 
question that can be competently answered by the Veteran as 
a lay person based on mere personal observation as causation 
falls outside the realm of common knowledge of a lay person, 
that is, not capable of lay observation, without specialized 
education, training, or experience. 

And no factual foundation has been established to show that 
the Veteran is otherwise qualified through specialized 
education, training, or experience to render an opinion on a 
causal relationship or nexus between bilateral hearing loss 
and tinnitus and service.  King v. Shinseki, 700 F.3d 1339, 
1345 (2012) (the Board may find that lay evidence to 
establish medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent 
evidence of a causal relationship or nexus between bilateral 
hearing loss and tinnitus and service.  Since the Veteran's 
lay evidence is not competent evidence, the Veteran's lay 
opinion is excluded, that is, not admissible as evidence and 
cannot be considered as competent lay evidence favorable to 
the claims. 

As the Veteran's statements are not competent evidence, the 
Board need not address credibility.

The Board has also considered whether bilateral hearing loss 
and tinnitus were caused by medication for the Veteran's 
service-connected varicose veins.  

In April 2013, a VA examiner expressed the opinion that the 
Veteran's bilateral hearing loss was not caused or 
aggravated by medications for his service-connected varicose 
veins.  The VA examiner explained that the Veteran used 
NSAIDs and methocarbamol for discomfort due to varicose 
veins as well as other orthopedic problems and although 
there is evidence to suggest an increase in the occurrence 
of sensorineural hearing loss in people who use NSAIDs, 
there was no medical evidence of record to support a 
contention that the Veteran's hearing loss or tinnitus was 
caused or aggravated by medication.  



The VA examiner also stated that there was no evidence to 
support a contention that methocarbamol caused tinnitus or 
hearing loss and cited to www.drugs.com/sfx/methocarbamol-
side-effects.html.

As the opinion was based on a review of the Veteran's 
history and provided a rationale for the conclusions reached 
in the opinion, the Board finds that the opinion persuasive, 
which opposes, rather than supports, the question of whether 
bilateral hearing loss and tinnitus were caused by or 
aggravated by medication for service-connected varicose 
veins. 

As the medical evidence opposes, rather than supports, the 
claims, and as there is no medical evidence in favor of the 
claims, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Right Knee

The Veteran asserts that his right knee disability began 
during service due to physical strain of running every day, 
driving 5 to 10 ton trucks, and loading and unloading the 
trucks.  He also asserted that his right knee disability is 
related to his service-connected varicose veins.

Service treatment records are silent for any complaints or 
findings related to the right knee.  Post-service treatment 
records are likewise silent for any complaints or findings 
related to the right knee until the VA examination in 
January 2011, about 21 years following service.  The time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  




There is also no competent evidence showing that the 
Veteran's current right knee disability was related to 
active service.  Private and VA medical treatment records 
make no mention of any link between this condition and 
service.  The Veteran was afforded a VA examination in 
January 2011.  The Veteran was diagnosed as having 
degenerative joint disease.  The examiner stated that he was 
not able to identify objective medical evidence of injury or 
trauma to the knees during active duty.  The VA examiner 
found that the medical evidence did not support an adequate 
nexus between the Veteran's current right knee disability 
and active service.  The VA examiner provided rationale and 
the opinion was based upon review of the claim file and a 
physical examination, and is found to be persuasive.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The evidence also does not show that the Veteran was 
diagnosed with degenerative joint disease within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.

The Board has also considered whether the right knee 
disability was caused by service-connected varicose veins 
and left knee disabilities.  

During a December 2012 VA examination, the Veteran stated 
that he favors his right knee because of his problems with 
varicosities in the left leg and quadriceps tear of the left 
knee.  The Veteran was diagnosed as having a chronic right 
knee strain.  The VA examiner stated that a search of 
medical literature revealed nothing to support the 
contention that the right knee disability was caused by or 
aggravated by service-connected varicose veins.  

In April 2013 on VA examination, the VA examiner expressed 
the opinion that the right knee disability was less likely 
as not caused or aggravated by the service-connected left 
knee disability.  The VA examiner explained that gait 
alterations do not increase physical forces on the joints to 
the point it causes degenerative joint disease.  


As the opinions were based on a review of the Veteran's 
history and provided rationale for the conclusions reached 
in the opinions, the Board finds that the opinions are 
persuasive evidence, which opposes, rather than supports, 
the claim on the question of whether the right knee 
disability was caused by or aggravated by service-connected 
varicose veins and left knee disabilities. 

To the extent the Veteran and his brother assert that the 
Veteran's right knee disability is associated with service 
or the service-connected disabilities, the Veteran and his 
brother as lay persons are competent to offer an opinion on 
a simple medical condition, whether there is a causal 
relationship or nexus between a right knee disability and 
service or his service-connected disabilities is not a 
question that can be competently answered by the Veteran or 
his brother as a lay person based on mere personal 
observation as causation falls outside the realm of common 
knowledge of a lay person, that is, not capable of lay 
observation, without specialized education, training, or 
experience.  

And no factual foundation has been established to show that 
the Veteran and his brother are otherwise qualified through 
specialized education, training, or experience to render 
opinions on a causal relationship or nexus between a right 
knee disability and service or the service-connected 
disabilities.  See King, 700 F.3d at 1345 (the Board may 
find that lay evidence to establish medical causation is not 
competent evidence).

For this reason, the lay evidence is not competent evidence 
of a causal relationship or nexus between a right knee 
disability and service or the service-connected 
disabilities.  Since the lay evidence is not competent 
evidence, the Veteran's and his brother's lay opinion is 
excluded, that is, not admissible as evidence and cannot be 
considered as competent lay evidence favorable to claim. 

As the Veteran's and his brother's statements are not 
competent evidence, the Board need not address credibility.




As the medical evidence opposes, rather than supports, the 
claim, and as there is no medical evidence in favor of the 
claim, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability 
is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.


REMAND

In January 2013, the RO granted service connection for left 
knee disability.  On VA examination in April 2013, the VA 
examiner expressed opinion that there was no medical 
evidence of record to support a contention that the 
Veteran's low back conditions were caused or aggravated by 
the service-connected left knee disability.  As the opinion 
is stated as a conclusion without rationale, record is 
insufficient to decide the applicable theories of service 
connection, and further development under the duty to assist 
is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice on 
the claim for secondary service 
connection.  




2.  Afford the Veteran a VA examination 
to determine:

Whether it is more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), that the current 
degenerative disc disease or 
degenerative joint disease of the 
lumbar spine is caused by or 
aggravated by the service-connected 
left knee? 

In this context the term 
"aggravation" means a permanent 
increase in the disability of the 
lumbar spine, that is, a permanent 
or irreversible worsening of beyond 
the natural or expected clinical 
course of the disability as 
contrasted to a temporary worsening 
of symptoms.  

The Veteran's file should be made 
available to the examiner for review.

3.  After the above development has been 
completed, adjudicate the claim of 
service connection for the low back on a 
secondary basis.  

If the benefit sought is denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


